UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:333-102441 BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada98-0388682 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, NM 87123 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (505) 250-9992 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[X]Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. 1 Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes[X]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$2,962,380 as of April 30, 2011 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:24,629,832 as of February 9, 2012 EXPLANATORY NOTE We are filing this Amendment No. 1 to Form 10-K for the fiscal year ended October 31, 2011, as originally filed with the SEC on February 14, 2012 to (1) revise Item 2, Properties,in particular, Unaudited Oil and Gas Reserve Quantities, as it relates to the internal controls over the preparation of the reserve reports, (2) revise Item 8, Financial Statements and Supplemental Data, in particular, the Notes to the Financial Statements; and (3) file the reserve reports and related consents of the engineering firms as exhibits. This Amendment No. 1 continues to speak as of the date of the original Form 10-K for the fiscal year ended October 31, 2011 and we have not updated or amended the disclosures contained herein to reflect events that have occurred since the filing of the Form 10-K, or modified or updated those disclosures in any way other than as described in the preceding paragraphs. Accordingly, this Amendment No. 1 should be read in conjunction with our filings made with the SEC subsequent to the filing of the original Form 10-K on February 14, 2012. 2 ITEM 2.PROPERTIES. Oil and Gas Properties Recently Disposed Mississippi Properties Palmetto Point Project Location and Access.The Palmetto Point Project is located on the border of southern Mississippi and Louisiana along the floodplain of the Mississippi river. The area is approximately 20 miles west of Woodville, Mississippi and approximately 50 miles northwest of Baton Rouge, Louisiana.The wells are located in Township 2 North, Ranges 4 & 5, in West Adams and Wilkinson Counties in the state of Mississippi. The area may be accessed via Interstate 55 (approximately 100 miles south of Jackson, Mississippi) and then west via state highways.The drill locations are accessed by secondary gravel and dirt roads. Sale.On August 12, 2011, we entered into an agreement to sell our interest in the Belmont Lake field and all our other properties and wells located in the state of Mississippi.We received an immediate payment of $200,000 and 800,000 shares of restricted stock in Lexaria Corp. and a final payment of $200,000 was paid on January 13, 2012. The sale of this property will allow management to focus its efforts on our Oklahoma program and the associated recently shot 3-D seismic program. The Mississippi Frio-Wilcox Joint Venture program described below was the successor to the Palmetto Point Program. Activities Prior to Sale.As of October 31, 2007, Griffin & Griffin, operator of the Palmetto Point Project, drilled all ten of the wells in the Palmetto Point Project.Eight of the wells were successful and two were dry holes which were not completed.Seven of the eight successful wells were completed.During the three-month period ended July 31, 2011, the Belmont Lake Oil field produced 10,496 Bbls of oil and all natural gas produced was consumed on the lease for compression and gas lift for the oil produced. Costs Including Previous Work.As of August 12, 2011, we had expended $732,630 in connection with the Palmetto Point Project, including leasing, title, drilling, and casing. Mississippi Frio-Wilcox Joint Venture Location and Access. The Mississippi Frio-Wilcox Joint Venture is located on the border of southern Mississippi and Louisiana along the floodplain of the Mississippi river. The area is approximately 20 miles west of Woodville, Mississippi and approximately 50 miles northwest of Baton Rouge, Louisiana.The wells are located in Township 2 North, Ranges 4 & 5, in West Adams and Wilkinson Counties in the state of Mississippi. The area is accessible via Interstate 55 (approximately 100 miles south of Jackson, Mississippi) and then west via state highways.The drill locations are accessed by secondary gravel and dirt roads. Sale.As noted above, on August 12, 2011, we entered into an agreement to sell our interest in the Belmont Lake field and all other properties and wells located in the state of Mississippi. Activities Prior to Sale. On June 21, 2007, we assigned our interests and all future development obligations for any new wells in the Mississippi Frio-Wilcox Joint Venture to Lexaria for the sum of $1. We believe the assigned interest to be of nominal value.At that time, we maintained our original interest, rights, title and benefits to all seven wells drilled with our participation at the Mississippi Frio-Wilcox Joint Venture between August 3, 2006 and June 19, 2007, specifically wells CMR-USA-39-14, Dixon #1, Faust #1 TEC F-1, CMR/BR F-14, RB F-1 Red Bug #2, BR F-33, and Randall #1 F-4, and any offset wells that could be drilled to any of these specified wells. Costs Including Previous Work.As of August 12, 2011, we had expended $400,000 in connection with the Mississippi Frio-Wilcox Joint Venture, including leasing, title, drilling, and casing. 3 Current Oklahoma Projects 2008-3 Drilling Program, Oklahoma.On January 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2008-3 Drilling Program for a total buy-in cost of $28,581.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.From January 2009 to July 2009, we expended $213,925 in addition to $18,850 that was spent in previous periods.The total cost of the 2008-3 Drilling Program as of October 31, 2011 was $302,361. The interests are located in Garvin County, South Central Oklahoma. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in three of the prospects and two in the fourth prospect.Targeted pay zones include the prolific Bromide Sands, Viola Limestone, Deese Sandstone and Layton Sandstone.One of the wells has very similar geology and structure to the Bromide sands in the Owl Creek field. Five wells were drilled during 2009.Production casing was set on four of the five wells and the fifth well was deemed non-commercial and was plugged and abandoned.Two of the four completed wells are still producing commercial quantities of oil and gas, with one of the wells still flowing naturally and producing most of the oil.One development well was drilled in August of 2011 near the highest producing well in the program.As of October 31, 2011, the three producing wells in this program have produced a total of 176,407 Bbls of oil and 34,915 Mcf of natural gas. 2009-2 Drilling Program, Oklahoma.On June 15, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-2 Drilling Program for a total buy-in cost of $26,563.We agreed to participate in the drilling operations to casing point in the initial test well of each of three prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The interests are located in Garvin County, Oklahoma.A total of three wells were drilled in this program and targeted pay zones that were the same as in the 2008-3 program.The zones included the prolific Oil Creek, Bromide Sands, Viola, Deese and Layton Sandstone. This program is composed of three 3-D seismically defined separate prospects.All wells were drilled in the last fiscal quarter of 2009. Two of the wells were deemed non-commercial and were plugged and abandoned.Production casing was set on one of the three wells and completion efforts have taken place on the third well; however, after testing it was also deemed non-commercial and plugged.As of October 31, 2011, the total cost of the 2009-2 Drilling Program was $114,420. 2009-3 Drilling Program, Oklahoma.On August 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-3 Drilling Program for a total buy-in cost of $37,775.We agreed to participate in the drilling operations to casing point in the initial test well on each of four prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total costs incurred, including drilling costs, as of October 31, 2011 was $300,080. The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the four prospects.All four of the wells have been drilled and production casing has been set on all four.Two of the wells had successful drill stem tests that flowed oil and gas to the surface.Electric and radiation logs indicate multiple pay zones in all four wells. One of the four wells in this program was completed in late January 2010 as a flowing oil and gas well.The well was flowing naturally at rates between 400 and 500 Bbls of fluid per day with an oil cut of between 50% and 70% oil.Natural gas was being produced at a rate of over 400 Mcf per day.The well only produced for a few days before snow and ice storms forced shutting the well in because the produced oil and water could not be hauled away from the location and the storage tanks for these liquids were full.Conditions have improved and the well is now producing oil and gas with the use of a pumping unit.The second well that also had a flowing drill stem test was completed in late March 2010 and that well is currently producing oil and natural gas with the use of a pumping unit.Total production from these two producing wells as of October 31, 2011 totaled 133,276 Bbls of oil and 34,911 Mcf of natural gas. In late June 2010, a successful development well was drilled as an offset to the naturally flowing well that is still producing at a rate of 90 Bbls oil and 11 Mcf of natural gas per day with the aid of a pumping unit.This development well was completed in early August 2010 and is still producing with the aid of a pumping unit at a rate of 130 Bbls of oil and 18 Mcf of natural gas per day and should add significantly to this program’s future oil and gas 4 production.Total production from this producing well as of October 31, 2011 was 96,304 Bbls of oil and 10,766 Mcf of natural gas. The two remaining wells were completed in late May 2010.After testing, both wells were deemed to be non-commercial and have been plugged and abandoned. 2009-4 Drilling Program, Oklahoma.On December 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-4 Drilling Program for a total buy-in cost of $13,482.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total costs incurred, including drilling costs, as of October 31, 2011 was $190,146.The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. Drilling of the first well started in early February 2010 and reached total depth on February 20, 2010.The second well drilling started in late February 2010 and reached total depth on April 8, 2010.Both of the wells intercepted multiple potential productive horizons and production casing was set.The lowest horizon in the first well flowed oil and gas on a drill stem test.Weather was initially a problem with heavy rain causing flooding and other delays but both wells have now been completed.Both wells were treated for a poor cement bond and only one remains in production.The one well that could not be successfully treated for the poor cement bond was plugged and abandoned.Another well is being drilled as a twin to this well.If it is not successful it will be left unplugged as a possible salt water disposal well.As of October 31, 2011, both wells have been plugged and abandoned after producing a few thousand Bbls of oil. 2010-1 Program, Oklahoma.On April 23, 2010, we acquired a 5% working interest in Ranken Energy Corporation’s 2010-1 Drilling Program for a total buy-in cost of $39,163.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total cost incurred, including drilling costs, as of October 31, 2011 was $253,855. The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. As of late October 2010, all four wells of the four-well program had been drilled.Three of the wells had production casing set and one well was plugged and abandoned.The three successful wells intercepted multiple pay zones including the prolific lowest zone.One well had a flowing drill stem test but the other two wells were not drill stem tested.All three wells show excellent porosity, permeability, and hydrocarbon shows.Completion of these wells started in mid-September 2010.All three of the wells have been completed in the deepest pay zone as of October 31, 2011 with one well producing at a rate of 11 Bbls of oil per day, a second producing at a rate of 15 Bbls of oil and the third was producing at a rate of 230 Bbls of oil per day in October 2011.Total production from these wells as of October 31, 2011 was 102,234 Bbls of oil and 18,923 Mcf of natural gas.As of October 31, 2011, the wells were producing at a combined rate of 255 Bbls of oil and 65 Mcf of natural gas per day. South Wayne Prospect, Oklahoma. On March 14, 2010, we acquired a 5% working interest in Okland Oil’s South Wayne prospect for a total buy-in cost of $5,000 and dry hole costs of $32,370.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total cost incurred, including drilling costs, as of October 31, 2011 was $61,085.The well and related leasehold interests are located in McClain County, Oklahoma.As of October 31, 2010, the well had been drilled and production casing has been set.The well was perforated in July 2010 and immediately started flowing oil at a rate of 200 Bbls per day.The flow of oil was slowed and stopped due to a buildup of paraffin.A pumping unit was placed on the well in late August 2010 and the well is now producing water free at a rate of 31 Bbls of oil and 20 Mcf of natural gas.Total production for the McPherson well as of October 31, 2011 was 18,606 Bbls of oil and 10,414 Mcf of natural gas.Additional pay zones are located above the currently producing horizon and it is anticipated that these zone will be perforated in the future adding additional production to the well. 5 Washita Bend 3D Exploration Project, Oklahoma.On March 1, 2010, we agreed to participate with a 5% working interest in a 3-D seismic program managed by Ranken Energy Corporation for a buy-in cost of $46,250.The Oklahoma 3-D seismic program will cover approximately 135 square miles in a known oil and gas producing area.An earlier 2-D seismic program over the same area indicated a number of untested structures.We expect the 3-D program will refine and better define the structures discovered during the earlier program and pinpoint drill locations.We will participate in the seismic program and the related prospect generation and acquisition phase without any promotion.The BCP Interest shall be 5.625% and the ACP Interest shall be 5.00% on the first eight wells and then 5% before and after casing point on succeeding wells.The total cost, including seismic costs, as of October 31, 2011 was $482,882. Work has commenced on this project.Shooting and data acquisition started on the Oklahoma 3-D project in late February 2011.The project is slated to cover approximately 86,350 acres or 135 square miles of which approximately 83,043 acres or 130 square miles have now been permitted.Weather related delays have intermittently forced postponement of the actual data gathering portion of the project which is now underway. The project employs state of the art equipment and processing that will help pinpoint drill target and well locations.Initial testing to determine what sweep frequencies to be used reinforced the fact that the data to be acquired will be of high quality compared to surveys performed in the past.This survey is taking place over an area that was originally shot with 2-D seismic that located a number of anomalies but the data was not of sufficient quality to pinpoint well locations.In contrast, this 3-D survey is expected to pinpoint these locations, dramatically reducing the risk of drilling dry holes.A total of 5,148 acres of leases have been acquired thus far and leasing of additional lands is now under way. As of October 31, 2011, all of the permitted area had been shot and data acquired.All initial or first run processing data has been completed and interpretation of the data and mapping as well as prospect delineation has started.Title research and leasing on a number of potential prospects is underway and it is anticipated that an up to 10-well exploration program on 10 separate prospects will start after the first of the year. Three Sands Project Location and Access.The Three Sands Project is an oil and gas exploration project located in Noble County, Oklahoma. The property can be reached by Oklahoma State Highway 77 and then accessed by a secondary gravel and dirt road. Previous Operations and History.The Three Sands field was drilled on 10-acre spacing in the 1920s and 1930s and was very active in producing over 200 million Bbls of oil and an unknown amount of gas from a six-section (3,800 acres) area. However, during this period, most wells were abandoned within twenty years as the wells became commercially unviable due to the lack of technology. In particular, during this period, technology was not available, as it is today, to handle high volumes of water and its subsequent disposal, nor was it capable of drilling in areas where the tightness of rock limited flow. The primary targets of the Three Sands Project are the Arbuckle, Wilcox and Viola Formations. These were the deep pay zones first discovered in the field, and, in addition to the oil they produced, large amounts of water were eventually produced forcing the abandonment of the well. Today the water problem has been overcome with down hole electrical high volume pumps and adequate disposal wells, allowing continued exploration. Geology of the Three Sands Project.Geologically, this field is a balded structure in which a combination of structure and erosion has aided in producing the field. Pay zones in the project vary from the Arbuckle to the Pennsylvanian and are productive over a 5,000-foot interval that starts at less than 1,000 feet from the surface. In a 2004 drill test, more than two-dozen pay zones were encountered (some of which have not been produced). Costs Including Previous Work.As of October 31, 2011, we have expended $1,451,543 in connection with the Three Sands Project, including leasing, title, drilling, and casing. Present Activities.Drilling of the Kodesh #1 disposal well was completed on October 3, 2005 and drilling of the Kodesh #2 well was completed on October 23, 2005. Completion and equipping of these wells took place 6 during mid-December 2005 through early January 2006.The Kodesh #1 is being used for salt water disposal well.In January 2011, the pump was replaced on the Kodesh #2 well and a new pay zone was perforated and fracture treated, increasing production of oil and natural gas.As of October 31, 2011, it has produced 4,449 Bbls of oil and 12,739 Mcf of natural gas. During January 2007, we re-entered the Dye Estate #1 well.Production of natural gas from the Dye Estate #1 well commenced in mid-August 2007.As ofOctober 31, 2011, the Dye Estate #1 well has produced 8,752 Mcf of natural gas and is currently averaging natural gas production at a rate of 11Mcf per day. Water from the Dye Estate #1 well is being disposed in the Kodesh #1 disposal well. We commenced drilling the William #4-10 well in early June 2007, reaching a total depth of 4,810 feet in mid-June 2007.Electric and radiation logs indicated that the William #4-10 well contained four potential commercial pay zones, the Wilcox Sand, Mississippi Lime, Layton Sand and the Tonkawa Sand.Completion of the lowest zone, the Wilcox Sand, occurred in mid-August 2007.Production from the William #4-10 well started in mid-October 2007. During the first quarter of 2008, we perforated, fracture treated and tested the Mississippi Lime and the lower Layton Sand to increase the production rate of both gas and oil from the William #4-10 well and provide data regarding the potential of these formations for the remainder of the leases on the Three Sands Project.As of October 31, 2011, the William #4-10 well had produced 2,670 Bbls oil and 108,116 Mcf of gas.The well is currently producing a small amount of oil per day and natural gas at a rate of 115 Mcf of natural gas. Drilling commenced on the KC 80 #1-11 well in mid-February 2008 and reached total depth of 4,720 feet by the end of February 2008.The KC 80 #1-11 has been surveyed with radiation and electrical logs.The primary target for the well is the upper Mississippian Limestone and Chat Formation. The KC-80 well’s logs indicate significant thickness of Chat and upper Mississippi Limestone with good porosity, permeability, and hydrocarbon shows. Completion of the KC 80 #1-11 well started in late April 2008.The lowest pay zone, the Mississippian, was acidized and partially fracture treated.In early August a similar treatment was given to the Chat zone or the horizon that lies above the lowest pay zone. As of October 31, 2011, the KC 80 #1-11 well is producing at a rate of 2 Bbls of oil and 30Mcf of natural gas daily.As of October 31, 2011, the KC 80 #1-11 has produced 6,109 Bbls of oil and 43,809 Mcf of natural gas. Drilling commenced on the Taylor #1 well on October 7, 2010 and reached a total depth of 4,825 feet on October 14, 2010.The primary target of the well was the Mississippian Limestone.The well was fracture treated in mid-December 2010 and production testing will follow.There was no production from this well prior to mid-December 2010.The well is currently producing at a rate of 3 Bbls of oil per day and 103 mcf of gas per day.Production from this well as of October 31, 2011 totaled 1,863 Bbls of oil and 38,807 Mcf of natural gas. The Three Sands Project lies in an area where there has been considerable recent leasing and drilling activity for horizontal development of the relatively shallow pay zones.We, together with our partners, will consider farming out the non-producing well bore portions of this prospect for cash and overrides but plan to retain our current producing well bores.We will continue to focus on our upcoming 3D seismic drilling program in southern Oklahoma. King City Oil Field Effective May 25, 2009, we entered into an agreement with Sunset Exploration to explore for oil and gas on 10,000 acres located in west central California.The agreement calls for us to earn a 20% working interest in the project by funding a maximum of 50% of a $200,000 geophysical survey composed of gravity and seismic surveys and agreeing to carry Sunset Exploration for 40% of dry hole cost of the first well.The total cost of the King City Oil Field as at October 31, 2011 was $263,561.Completions and drilling of this first well and completion of subsequent wells on the 10,000 acres will be proportionate to each party’s working interest.The geophysical surveys have been completed and most have been processed and interpreted.The initial surveys indicated that several more short geophysical survey lines would improve the interpretation.These additional lines have been completed and subsequently several stages of reprocessing have been applied to the original data.In midsummer 7 2011, permitting of the first drill hole began and the well was started in mid-November 2011.Production casing was set on November 28, 2011 and was completed in January 2012. International Exploration Program The Company is attempting to expand its property base by locating other resource properties internationally. Accordingly, we have hired consultants to gather data on properties that may be of interest to us. The consultants on a best efforts basiswill attempt to acquire option agreements, lease agreements and/or the outright purchase of oil and/or gas properties internationally. As of the date of this filing, we have not found a suitable acquisition. Production and Prices The following table sets forth information regarding net production of oil and natural gas, and certain price and cost information for fiscal years ended October 31, 2011, 2010 and 2009. For the fiscal year ended October 31, 2011 For the fiscal year ended October 31, 2010 For the fiscal year ended October 31, 2009 Production Data: Natural gas (Mcf) Oil (Bbls) Average Prices: Natural gas (per Mcf) Oil (per Bbl) Production Costs: Natural gas (per Mcf) Oil (per Bbl) Productive Wells The following table summarizes information at October 31, 2011, relating to the productive wells in which we owned a working interest as of that date. Productive wells consist of producing wells and wells capable of production, but specifically exclude wells drilled and cased during the fiscal year that have yet to be tested for completion (e.g., all of the operated wells drilled by the Company during this year have been cased in preparation for completion, but no operations have been initiated that would allow these wells to be productive). Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our fractional working interests in the gross wells. Gross Net Location Oil Gas Total Oil Gas Total Oklahoma 14 0 14 California 0 0 0 Total 14 0 14 Unaudited Oil and Gas Reserve Quantities The following unaudited reserve estimates for Oklahoma, presented as of October 31, 2011, were prepared by J L. Thomas Engineering and Harper and Associates, both independent petroleum engineering firms. The combined estimated proved reserves prepared by J L. Thomas Engineering and Harper and Associates are summarized in the table below, in accordance with definitions and pricing requirements as prescribed by the Securities and Exchange Commission (the “SEC”).Prices paid for oil and natural gas vary widely depending upon the quality such as the Btu content of the natural gas, gravity of the oil, sulfur content and location of the production related to the refinery or pipelines. 8 There are many uncertainties inherent in estimating proved reserve quantities and in projecting future production rates and the timing of development expenditures.In addition, reserve estimates of new discoveries that have little production history are more imprecise than those of properties with more production history.Accordingly, these estimates are expected to change as future information becomes available. Proved oil and gas reserves are the estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed oil and gas reserves are those reserves expected to be recovered through existing wells with existing equipment and operating methods. Unaudited net quantities of proved developed and undeveloped reserves of crude oil and natural gas (all located within United States) are as follows: Crude Oil Natural Gas Changes in proved reserves (Bbls) (Mcf) Estimated quantity, October 31, 2009 Revisions of previous estimate - - Discoveries Reserves sold to third parties - - Production ) ) Estimated quantity, October 31, 2010 Reserves sold to third parties ) ) Revisions of previous estimate ) Discoveries Production ) ) Estimated quantity, October 31, 2011 Proved Reserves at year end Developed Undeveloped Total Crude Oil (Bbls) October 31, 2011 October 31, 2010 October 31, 2009 Gas (MCF) October 31, 2011 October 31, 2010 230 October 31, 2009 Internal Controls Over Preparation of Proved Reserve Estimates Our policies regarding internal controls over reserve estimates requires reserves to be in compliance with the SEC definitions and guidance and for reserves to be prepared by one or more independent third party reserve engineering firms under the supervision of our management. Our management provides to our third party reserves engineers, reserves estimate preparation material such as property interests, production, current costs of operation and development, current prices for production, geoscience and engineering data, and other relevant information.During the fiscal year ended October 31, 2011, we retained J.L. Thomas Engineering, Inc. and Harper & Associates, Inc. as independent third-party reserve engineers, to prepare our estimates of proved reserves.For more information about the evaluations performed by J.L. Thomas Engineering, Inc. and Harper & Associates, Inc., see copies of their respective reports filed as exhibits to this Form 10-K. Our President, Leroy Halterman, was the person primarily responsible for overseeing the preparation of reserves estimates conducted by independent third-party engineers. Mr. Halterman had 40years of geology experience, which included being president of a natural resource investment firm. He directed over 30 mineral project appraisals and evaluations prior to joining us.In these capacities, Mr. Halterman had a very high degree of 9 working knowledge and understanding of geologic formations, drilling and completion parameters. Given his familiarity with the properties he had previously directed and those current properties we hold,weconsidered Mr. Halterman to be a qualified person in overseeing thepreparation of our internal reserve estimates by a third-party engineering firm. Mr. Halterman was a graduate of the Missouri School of Mines with a Bachelor of Science degree in Geology. Oil and Gas Acreage The following table sets forth the undeveloped and developed acreage, by area, held by us as of October 31, 2011.Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas, regardless of whether such acreage contains proved reserves.Developed acres are acres, which are spaced or assignable to productive wells.Gross acres are the total number of acres in which we have a working interest.Net acreage is obtained by multiplying gross acreage by our working interest percentage in the properties.The table does not include acreage in which we have a contractual right to acquire or to earn through drilling projects, or any other acreage for which we have not yet received leasehold assignments.Leasing efforts were minimal during fiscal 2011 in anticipation of the large leasing efforts that have started in January 2012 on prospects within the 130 square mile Oklahoma 3D seismic program. Undeveloped Acres Developed Acres Gross Net Gross Net Oklahoma California 0 0 Total Drilling Activity The following table sets forth our drilling activity during the years ended October 31, 2011, 2010 and 2009.We drilled less wells in 2011 as we plan to drill numerous future wells based upon prospect generated by the new 135 square mile Oklahoma 3D seismic program. Gross Net Gross Net Gross Net Exploratory wells: Productive 1 9 8 Dry 0 4 3 Development wells: Productive
